
	
		VI
		110th CONGRESS
		1st Session
		S. 2055
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Alejandro Gomez and Juan Sebastian
		  Gomez.
	
	
		1.Permanent resident status for
			 Alejandro Gomez and Juan Sebastian Gomez
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act
			 (8 U.S.C. 1151), Alejandro Gomez and Juan Sebastian Gomez shall each be
			 eligible for issuance of an immigrant visa or for adjustment of status to that
			 of an alien lawfully admitted for permanent residence upon filing an
			 application for issuance of an immigrant visa under section 204 of such Act (8
			 U.S.C. 1154) or for adjustment of status to lawful permanent resident.
			(b)Adjustment of
			 statusIf Alejandro Gomez or
			 Juan Sebastian Gomez enters the United States before the filing deadline
			 specified in subsection (c), he shall be considered to have entered and
			 remained lawfully and shall, if otherwise eligible, be eligible for adjustment
			 of status under section 245 of the Immigration and Nationality Act (8 U.S.C.
			 1255) as of the date of the enactment of this Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Alejandro Gomez and
			 Juan Sebastian Gomez, the Secretary of State shall instruct the proper officer
			 to reduce by 2, during the current or next following fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 the aliens’ birth under section 203(a) of the Immigration and Nationality Act
			 (8 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act (8 U.S.C. 1153(e)).
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Alejandro Gomez and Juan Sebastian Gomez shall not, by virtue of such
			 relationship, be accorded any right, privilege, or status under the Immigration
			 and Nationality Act.
			
